

CONFIDENTIAL


Exhibit 10.3
THIS RELEASE MUST BE SIGNED AND RETURNED TO CHARLIE WHITAKER BY MAY 12, 2020.
YOU MAY REVOKE THIS RELEASE WITHIN 7 DAYS AFTER YOU SIGN IT BY SUBMITTING A
WRITTEN REVOCATION TO CHARLIE WHITAKER.





AGREEMENT AND GENERAL RELEASE
Altria Group, Inc. (“Company”) and Howard A. Willard III agree as follows:
Based on your announced retirement as Chairman and Chief Executive Officer, you
acknowledge that your employment with the Company ended on April 14, 2020
(“Departure Date”). You will receive the payments and benefits described in this
Agreement and General Release (“Release”), subject to the terms of this Release,
and on the condition that you sign, return, do not revoke, and do not breach
this Release.
Section 1 - Payments and Benefits
(a)
Severance and Benefits

Your salary will be continued after your Departure Date for a period of
sixty-four (64) weeks (“Severance”) based upon your years of accredited service
in accordance with the Severance Pay Plan for Salaried Employees (“Severance
Plan”).
In addition, you will receive continued benefits coverage for the “Benefits
Coverage Period” described below for the following benefits (provided you
currently have such coverage and to the extent you are currently and remain
eligible for such benefits):
•
Medical, Vision and Dental;

•
Dependent Care Flexible Spending Account;

•
Altria Retirement Plan

•
Life Insurance;

•
Long-Term Disability Plan; and

•
Employee Assistance Plan.



The “Benefits Coverage Period” during which you will be entitled to the above
benefits coverage will be as follows:
•
Medical, Vision and Dental coverage will continue through the last day of the
month in which the first of the following occurs: (i) the last payment of your
Severance, (ii) your Retirement Date, or (iii) the date you begin Other
Employment; and



•
Coverage for the remaining benefits described above will continue until the
first of the following occurs: (i) the last payment of your Severance, (ii) the
last day of the month preceding your Retirement Date, or (iii) the date you





1

--------------------------------------------------------------------------------



CONFIDENTIAL


begin Other Employment. However, Altria Retirement Plan service accrual will not
continue for more than 52 weeks.


You acknowledge and agree that the continuation of the above benefits is subject
to the terms and limitations set forth in the applicable plan documents. The
terms “Other Employment” and “Retirement Date” are defined in Section 5 below.
(b)
Unused Vacation

You will be paid the amount of $144,231.00, for 30 accrued unused vacation days
for 2020. This payment is subject to applicable withholding and is not
contingent upon you signing this Release.
(c)    Acknowledgement of Additional Consideration In Exchange For Release
In exchange for your promises in this Agreement and General Release (“Release”),
the Company will also pay you the following:
(i)    A prorated in lieu of payment of your incentive compensation award under
the Management Incentive Compensation Plan (“IC Plan”) for 2020 in the amount of
$537,900.00. This amount will be paid within 30 days of receiving the signed
Agreement and General Release and is subject to applicable withholding.
(ii)    A cash payment of $8,775,291.00 in lieu of the outstanding stock awards
granted in 2018 and 2019; specifically, 137,308 restricted stock units (“RSUs”),
and 97,451 performance stock units (“PSUs”) at target that were forfeited
immediately after your Departure Date. You will also receive an amount equal to
the accrued dividend equivalents corresponding to the performance stock
unit awards. The cash payment is based on the average closing price on the New
York Stock Exchange Composite Index for a share of Altria Group common stock on
each of the 20 trading days immediately preceding and including your Departure
Date. The cash payment will be delayed until after the 6 month anniversary of
your Departure Date to comply with Internal Revenue Code Section 409A. You
understand and agree that this payment is being made and the valuation has been
determined in accordance with the terms established at the sole discretion of
the Company. Finally, you understand and agree that you have forfeited your 2020
stock awards and will not receive a cash payment in lieu of those awards.
Furthermore, you will not be eligible for any future stock awards and you will
not be entitled to receive dividend equivalents on any forfeited stock awards
with respect to dividends with a record date that occurs after your Departure
Date.
(d)    Acknowledgement of Payment of All Compensation and Remuneration
You acknowledge and agree that you have been paid all compensation and
remuneration owed to you during or as a result of your employment with the
Company, except as specifically set forth in this Release. You acknowledge and
agree




2

--------------------------------------------------------------------------------



CONFIDENTIAL


that you will forfeit your 2020 - 2022 long-term incentive plan award, and that
you will not be entitled to personal usage of Company aircraft following your
Departure Date. You also acknowledge and agree that no other pay or benefits
other than those described herein are or will be due to you as a result of your
employment with or separation from the Company, except for vested benefits under
the Deferred Profit-Sharing Plan for Salaried Employees, Altria Retirement Plan,
and Benefit Equalization Plan, which you are entitled to receive without
executing this Release.
(e)    Taxes
You are responsible for paying any taxes on amounts you receive because you
signed this Release and you agree that the Company is to withhold all taxes it
determines it is legally required to withhold.
(f)    References
The Company agrees to abide by its neutral reference policy with respect to
inquiries from potential employers about you. You agree to provide any potential
employer with proper contact information for the ALCS Human Resources
Department. Pursuant to the neutral reference policy, with respect to such
inquiries, the Company will provide only your dates of employment and last
position held.
Section 2 - Your Complete Release of Claims
(a)
In General

You unconditionally release and discharge all the Claims described in Section
2(b) that you may now have against the Released Parties as defined in Section
2(c), except that you are not releasing: (i) any claim that cannot lawfully be
released or discharged, (ii) any claim that relates to your right to enforce
this Release, or (iii) any claim that may arise after you sign this Release.
(b)
Claims Released

Subject only to the exceptions in Section 2(a), you are releasing and
discharging all known and unknown claims, promises, causes of action, or similar
rights of any type that you presently may have (“Claims”) with respect to any of
the Released Parties listed in Section 2(c). You understand that the Claims you
are releasing and discharging might arise under many different laws (including
federal, state and local statutes, executive orders, regulations, other
administrative guidance, and common law doctrines), including but not limited to
the following:
(i) Antidiscrimination statutes, such as the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, Executive Order 11141, Title VII
of the Civil Rights Act of 1964, Section 1981 of the Civil Rights




3

--------------------------------------------------------------------------------



CONFIDENTIAL


Act of 1866, Executive Order 11246, the Equal Pay Act, the Employee Retirement
Income Security Act, the Family and Medical Leave Act, the Americans with
Disabilities Act, Sections 503 and 504 of the Rehabilitation Act of 1973, and
any other federal, state, or local laws prohibiting these or other kinds of
employment discrimination.
(ii)     Other laws, such as federal, state, or local laws regarding workers’
compensation (to the extent permitted by applicable law), an employer’s right to
terminate employees, or otherwise regulating employment; any federal, state, or
local law enforcing express or implied employment contracts or requiring an
employer to deal with employees in any prescribed manner; any other federal,
state, or local laws providing recourse for alleged wrongful discharge, physical
or personal injury, emotional distress, fraud, negligent misrepresentation,
defamation, retaliation and similar or related claims; and the laws of countries
outside the United States (including laws mandating severance payments).
(iii)     Examples of Claims you are releasing and discharging include, but are
not limited to: (1) Claims that in any way relate to your employment with the
Company or its affiliates, or the termination of that employment, such as Claims
for discrimination, harassment, retaliation, compensation, bonuses, incentive
compensation payments, lost wages, or leave pay; (2) Claims that in any way
relate to the design or administration of any employee benefit program; (3) any
Claim to additional benefits under the Severance Plan; (4) Claims that you have
irrevocable or vested rights to severance or similar benefits or to
post-employment health or group insurance benefits (other than as specifically
set forth in this Release); (5) any Claim, such as a benefit claim, that was
explicitly or implicitly denied before you signed this Release; or (6) any Claim
to attorneys’ fees or other indemnities.
(iv) Unknown Claims.
You understand that you are releasing and discharging Claims that you may not
know about. That is your knowing and voluntary intent, even though you recognize
that someday you might learn that some or all of the facts you currently believe
to be true are untrue and even though you might then regret having signed this
Release. Nevertheless, you are assuming that risk and you agree that this
Release shall remain effective in all respects in any such case. You expressly
waive all rights you may have under any law that is intended to protect you from
waiving unknown claims and you understand the significance of doing so.








4

--------------------------------------------------------------------------------



CONFIDENTIAL


(c)
Released Parties

The Released Parties are the Company, all affiliated companies, parents,
divisions or subsidiaries, and, with respect to each of them, all of the
Company’s or such related entities’ predecessors and successors, and, with
respect to the Company and each entity described above, all of their past and
present employees, officers, directors, stockholders, owners, representatives,
assigns, attorneys, agents, insurers, employee benefit programs (and the
trustees, administrators, fiduciaries, and insurers of such programs), and any
other persons acting by, through, under, or in concert with any of the persons
or entities listed in this paragraph.
(d)
Right to Revoke

You may revoke this Release within 7 days after signing it by submitting a
written revocation to Charlie Whitaker, in which case this Release will be
canceled and of no force or effect. If you exercise this revocation right, you
acknowledge and agree that you will not be entitled to receive the consideration
provided in exchange for executing this Release.
Section 3 - Your Promises
(a)
Whistleblower Claims and Other Government Investigations

Nothing in this Release or in any agreement referenced herein does, or is
intended to, restrict your ability (with or without prior notice to or
authorization by the Company) to raise in good faith or participate in an
investigation regarding any potential violation of law or regulation with the
Securities and Exchange Commission (SEC), the Equal Employment Opportunity
Commission (EEOC), the Occupational Safety and Health Administration (OSHA), the
Federal Trade Commission (FTC), the U.S. Food and Drug Administration (FDA), or
any other state or federal governmental or regulatory agency. This Release also
does not prevent you from making other disclosures protected by law under the
whistleblower provisions of any state or federal statutes or regulations. Any
such disclosures should be made only to parties authorized to investigate the
potential violation and limited to information that is reasonably related to the
alleged violation and/or specifically requested by the investigating agency.
(b)
Confidential Information

You agree that any disclosure of Confidential Information (as defined in Section
3(h) below) concerning the operations, business methods, or employees of the
Company and/or its affiliates made to any governmental or regulatory agency will
be limited to Confidential Information that is reasonably related to the alleged
violation and/or specifically requested by the investigating agency. You also
agree that the disclosure(s) will be made only to such parties authorized to
investigate the potential violation.






5

--------------------------------------------------------------------------------



CONFIDENTIAL


(c)
No Future Lawsuit for Released Claims

You further agree not to file any lawsuit, demand for arbitration, or any other
adversarial or administrative proceeding seeking personal relief (individually,
with others, or as part of a putative class) in the future pursuing any of the
Claims released and discharged in this Release. You acknowledge and understand
that you are expressly waiving your right to any personal relief for Claims
released and discharged in this Release to the fullest extent permitted by law,
including but not limited to lost wages, salary, benefits, money damages,
attorneys’ fees, costs, reinstatement, or any other legal or equitable relief
whatsoever, even if sought on your behalf by any governmental agency or any
person claiming to represent you and/or any member of a putative class.
(d)
Company Property and Records Management

By your signature below, you certify that you have conducted a diligent search
for, and have returned or return herewith: (1) any and all "Confidential
Information," as defined by Company policies; (2) the originals and all copies
of any business records of the Company or its affiliates and any credit cards,
access and identification cards, computers, PDA’s, wireless devices, keys, and
any other property of the Company or its affiliates in your possession; and (3)
any and all other confidential, secret or proprietary materials in your custody,
possession or control belonging to or obtained from the Company or its
affiliates.
You also certify that you have properly preserved and retained all records of
the Company or its affiliates within your possession or control that are needed
for business or legal purposes in accordance with the Company’s policies and
other applicable guidance addressing records management. You have appropriately
provided both access to those records and instructions to management regarding
those records such that the Company will be able to find and utilize them.
(e)
Certification of Compliance



By your signature below, you certify to the best of your knowledge that, during
your employment with the Company, you have not engaged in conduct that violated
the Company’s policies or applicable laws (with the exception of any conduct
previously reported to the Company or to the proper governmental or regulatory
investigative authority). You also certify that, during your employment with the
Company, you have been afforded the opportunity to report to the Company any
alleged violations of its policies or applicable laws, and that to the best of
your knowledge there is no violation of which you are aware that has not been
reported to the Company or to the proper investigating authority.
(f)
Indemnification







6

--------------------------------------------------------------------------------



CONFIDENTIAL


    The Company and you acknowledge and agree that the Company’s restated
Articles of Incorporation (the “Articles”) provide for the exculpation,
indemnification and the advancement and reimbursement of legal and other
expenses for former officers and directors among other eligible persons on the
terms and conditions set forth in the Articles.
(g)
Non-Disparagement

Except for disclosures described in Section 3(a), you agree not to make any
disparaging, derogatory, or defamatory statements to anyone, whether spoken or
written, about the Company or its affiliates, their respective products,
prospective products, or services, or any of their respective current or former
officers, directors, or employees. You also agree not to voluntarily aid or
assist any legal action or proceeding filed by third parties against the Company
or any of its affiliates or their directors, officers or employees, unless your
participation is protected under the law or authorized by Section 3(a). Nothing
in this Release prevents you or the Company from responding truthfully to a
lawfully-issued subpoena, court order or other lawful request by any regulatory
agency or governmental authority.
(h)
Non-Disclosure

You acknowledge that during the course of your employment, you were entrusted
with certain personnel, business, financial, technical and other proprietary
information and materials, which are the property of the Company and/or its
affiliates and which involve confidential information concerning the Company’s
and/or its affiliates’ operations, business methods, plans, strategies and
employees (“Confidential Information”). Except as otherwise specifically
provided in this Release, you promise that you will not communicate or disclose
to any third party, or use for your own account, without the written consent of
the Company, any such information or materials, except as set forth in Section
3(i), unless and until such information becomes generally available to the
public through no fault of yours. You also agree that this promise will never
expire.
You further agree that you have not disclosed, and will forever refrain from
disclosing, to any person or entity the negotiations leading up to this Release.
However, this does not and shall not prevent you from disclosing that
information as reasonably necessary to your tax advisor, immediate family, and
legal counsel, provided that your tax advisor, immediate family, and legal
counsel are instructed and agree not to disclose such information.
(i)
Notice of Request for Disclosure

Unless it would impede your ability to communicate directly with any
governmental or regulatory agency, including the Securities and Exchange
Commission, regarding the issues set forth in Section 3(a), in the event you are
lawfully




7

--------------------------------------------------------------------------------



CONFIDENTIAL


issued a subpoena or court order or other lawful request by a regulator or
governmental authority related to your employment with or separation from the
Company or its affiliates, you will give the Company at least 10 days’ notice
prior to the time noticed for such disclosure, unless such notice is impossible,
in which case, you will give the Company immediate notice within not more than
24 hours after you receive any such subpoena, court order or request.
(j)
Cooperation

To the extent consistent with applicable law, you agree to cooperate with and
make yourself readily available to the Company and its affiliates, including the
Company’s General Counsel, as the Company or its affiliates may reasonably
request to assist in any matter about which you have knowledge, experience or
information, including giving truthful testimony in any litigation, potential
litigation, internal investigation, or administrative, regulatory, or
quasi-judicial proceedings involving the Company or its affiliates. You
acknowledge this could involve, but is not limited to: (i) providing information
to respond to or defend any regulatory or legal process; (ii) preparing witness
statements, declarations, or affidavits; or (iii) giving evidence in person on
behalf of the Company or its affiliates. The Company or its affiliates shall
reimburse any reasonable out-of-pocket expenses incurred by you as a consequence
of complying with your obligations under this clause, provided that such
expenses are approved in advance by the Company or its affiliates.
(k)
Prior Non-Disclosure and Non-Competitions Agreement

You acknowledge you have executed a previous agreement (“Prior Agreement”) with
the Company, its affiliates, or a predecessor to such companies, relating to
confidentiality of information or non-competition obligations. This includes the
Confidentiality and Non-Competition Agreement dated December 17, 2019. You
acknowledge and agree that, to the extent not contrary to the terms of this
Release, the terms of such Prior Agreement shall remain in full force and
effect.
(l)
Resignation

You acknowledge that you have resigned from all positions and roles you held at
the Company and its affiliates, and you agree to sign any documents and take
such other actions that are necessary to effectuate such resignations.
(m)
    Non-Admission of Liability

You agree not to assert that this Release is an admission of guilt or wrongdoing
and you acknowledge that the Released Parties do not believe or admit that any
of them has done anything wrong.




8

--------------------------------------------------------------------------------



CONFIDENTIAL


(n)
Implementation

You agree to sign any documents and do anything else that is necessary in the
future to implement this Release.
Section 4 - Consequences of Violating Your Promises
The promises and representations you made in Section 3 are a material inducement
for the Company to enter into this Release. If the Company determines you have
violated a promise in Section 3 or that if any representation you made in
Section 3 was false when made, the Company will notify you of such violation.
You agree that the Company may, in its discretion and without waiving any other
rights and remedies that it may have, cease payment of any unpaid Severance or
other payments under this Release and cease continuation of any benefits during
the remainder of any Benefits Coverage Period. With the exception of $1,000, you
also agree to reimburse the Company, upon its request and as allowed by
applicable law, for any amounts previously paid to you or on your behalf because
you signed this Release and to pay any other damages, reasonable costs,
expenses, and attorneys’ fees that the Company or any of the other Released
Parties may incur as a result of your breaching any promise you made in Section
3 of this Release or if any representation you made in Section 3 of this Release
was false when made.
Section 5 - In the Event of Death, Disability, Other Employment, or Retirement
(a)
Death

In the event that you die prior to the date all payments under this Release have
been made to you, your estate shall receive any remaining payments in a manner
and at a time determined by the Company under the circumstances, less applicable
withholdings.
(b)
Disability

As of your Departure Date, you are no longer eligible to participate in the
Company’s Short-Term Disability Plan. In the event you become “disabled” as
defined by the Company’s Long-Term Disability Plan (“LTD Plan”) prior to the
date your Severance ends, your Severance shall offset any amount you are
eligible to receive pursuant to the LTD Plan.
(c)
Other Employment

The term “Other Employment” shall mean full-time (an average of 35 hours per
week or more), active employment with another employer (other than with one of
the Altria companies), but shall not include self-employment, consulting, or
involuntary recall to active military service. Within 10 days of your acceptance
of such Other






9

--------------------------------------------------------------------------------



CONFIDENTIAL


Employment, you must notify Charlie Whitaker in writing of the date such
employment is expected to begin. You acknowledge that your failure to notify the
Company as required by this Section will constitute a material breach of this
Release.
(d)
Retirement

Your “Retirement Date” will be considered the first day of the month you elect
in your retirement application to receive a retirement benefit. You understand
that any Severance paid to you after your Retirement Date is not counted as
compensation under the Retirement Plan, and the period that you continue to
receive Severance after your Retirement Date does not count as benefit or
vesting service under the Altria Retirement Plan. Following the earlier of (1)
your Retirement Date, (2) the first day of the month following the scheduled end
date of your Severance, or (3) the first day of the month following the date you
obtain Other Employment, you may be able to participate in Company-sponsored
post-retirement health and welfare benefits if eligible under, and in accordance
with the terms of, the Medical, Dental and Retiree Life Benefits Plan for
Salaried Employees. You acknowledge that the Company (or its successors) may,
and reserves the right at its discretion to, terminate, amend, modify or reduce
all or a portion of the post-retirement health and welfare benefits offered
under the applicable plans at any time.
Section 6 - Consideration of Release
You acknowledge that before deciding to sign this Release, you were given a
period of at least 21 calendar days to consider this Release. If you choose to
execute this Release prior to the expiration of the 21-day period, you
acknowledge that you were afforded a period of at least 21 days to consider this
Release before executing it and your execution prior to the expiration of the
21-day period is your free and voluntary act. You further acknowledge that the
Company encouraged you to discuss this Release with your attorney before signing
it and that you had the opportunity to do so to the extent you deemed it
appropriate. You further acknowledge that you (a) carefully read this Release;
(b) fully understand it; (c) received consideration for signing this Release
above that to which you would otherwise be entitled and (d) enter into it
voluntarily and without relying on any promises, statements or representations
by the Company or its employees.
Section 7 - Miscellaneous
(a)
Entire Agreement

Except for the Prior Agreement and as otherwise noted in this Release, this
Release constitutes the entire agreement between you and the Company. This
Release may not be modified or canceled in any manner except by a writing signed
by both you and Charlie Whitaker. You acknowledge that the Company has made no
representations or promises to you other than those in this Release. If any
provision in






10

--------------------------------------------------------------------------------



CONFIDENTIAL


this Release is found to be invalid or unenforceable, all other provisions will
remain fully enforceable.
(b)
Successors

This Release binds your heirs, administrators, representatives, executors,
successors, and assigns, and anyone else claiming through you or on your behalf,
and will inure to the benefit of all Released Parties and their respective
heirs, administrators, representatives, executors, successors, and assigns.
(c)
Interpretation and Governing Law

This Release shall be construed as a whole according to its fair meaning. It
shall not be construed strictly for or against you or any of the Released
Parties. Unless the context indicates otherwise, the term “or” shall be deemed
to include the term “and” and the singular or plural number shall be deemed to
include the other. Captions are intended solely for convenience of reference and
shall not be used in the interpretation of this Release. This Release shall be
governed by and construed and enforced in accordance with the laws of the
Commonwealth of Virginia applicable to contracts made and to be performed
therein, without giving effect to conflict of laws principles.
BY SIGNING BELOW, THIS RELEASE IS AGREED TO AND VOLUNTARILY ACCEPTED BY:






Date: May 1, 2020
 /s/ HOWARD A. WILLARD III
 
         Howard A. Willard III
 
 
 
 
 
 
 
 
 
 
 
 
Date: May 1, 2020
By: /s/ CHARLES N. WHITAKER
 
               Charles N. Whitaker
 
             Senior Vice President
 
    Chief Human Resources Officer
 
        Chief Compliance Officer
 
               Altria Group, Inc.







11